     Case 1:17-cv-01673-AWI-JLT Document 75 Filed 05/11/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   JOSE LORENZO MORALES,                               Case No. 1:17-cv-1673-AWI-JLT (PC)

12                                           Plaintiff, [PROPOSED] ORDER GRANTING
                                                        STIPULATION TO AMEND THE CASE
13                   v.                                 SCHEDULE
                                                        (Doc. 74)
14   R. TORRES, et al.,

15                                        Defendants.

16

17           Based upon the stipulation of the parties and good cause appearing, the Court ORDERS the

18   case schedule to be amended as follows:

19           1) Any stipulations to amend or motions to amend SHALL be filed no later than August 10,

20   2020;

21           2) The parties SHALL complete all discovery, including filing motions to compel, no later

22   than September 12, 2020;

23           3) The parties SHALL file dispositive motions, if any, no later than October 12, 2020.

24
     IT IS SO ORDERED.
25

26      Dated:       May 11, 2020                              /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
